Citation Nr: 0101399	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for parapatellar 
pain syndrome secondary to Osgood-Schlatter's disease of the 
left knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which continued the 10 percent 
evaluations assigned for parapatellar pain syndrome of the 
left knee and chondromalacia patella of the right knee and 
denied service connection for degenerative disc disease of 
the lumbar spine.  By a hearing officer decision dated May 
2000 the veteran's evaluation for parapatellar pain syndrome, 
left knee was increased to 20 percent.

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine will be 
discussed in the remand section below.


FINDINGS OF FACT

1.  The veteran's service-connected parapatellar pain 
syndrome secondary to Osgood-Schlatter's disease of left knee 
is manifested by pain, aching, swelling, laxity, and range of 
motion from 0 to 145 degrees; but severe recurrent 
subluxation or lateral instability, limitation of flexion to 
15 degrees, or extension to 20 degrees, or x-ray evidence of 
arthritis are not demonstrated.

2.  The veteran's service-connected chondromalacia patella of 
the right knee is manifested by pain, aching, swelling, 
laxity, and range of motion from 0 to 145 degrees; but 
moderate recurrent subluxation or lateral instability, 
limitation of flexion to 30 degrees, or extension to 15 
degrees, or x-ray evidence of arthritis are not demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
parapatellar pain syndrome secondary to Osgood-Schlatter's 
disease of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5003-
5257, 5260, 5261 (2000).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.47, 4.40, 4.45, 4.59, Diagnostic Codes 5003-5257, 5260, 
5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased ratings

The veteran claims that he has suffered an increase in the 
severity of his service-connected disabilities.  The Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claims and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A.  Parapatellar pain syndrome secondary to Osgood-
Schlatter's disease of the left knee

At a June 1999 VA examination the veteran reported continual 
swelling, aching and pain in his bilateral knees, above his 
kneecap and when he walked.  He reported activity-related 
pain along his patellar tendon bilaterally.  The examination 
showed ankle and knee reflexes to be normal at 2.  There was 
no clonus and negative Babinski sign.  Range of motion of the 
knees was 0 to 145 degrees and there was no sign of effusion.  
The veteran had positive patellofemoral crepitus through a 
range of motion and had positive patellar tenderness along 
the lateral borders of his patella.  He did have some laxity 
of his patellar tendons on a lateral shift test and also had 
severe point tenderness over his patellar tendon insertion 
site into his tibia and had a large bump over his tibial 
tubercle.  The veteran had medial joint line tenderness.  He 
had stable anterior cruciate ligament and posterior cruciate 
ligament examinations and did open to valgus stress, 
indicating medial laxity bilaterally.  The examiner indicated 
that the veteran had Osgood-Schlatter's disease and bilateral 
patellar tendinitis.  He had laxity of his knees, not from 
any injury, but this was apparently associated with his 
tibial tendinitis.  He also had patellofemoral symptoms 
bilaterally which caused persistent swelling and aching in 
his knees and was probably not suitable for any high-level 
demand activity and that sitting would be more appropriate.  

In October 1999 the veteran submitted a private medical 
record to the Board and a written waiver waiving the RO's 
review of this evidence and preparation of a supplemental 
statement of the case.  This medical record is an MRI and is 
dated in October 1999 and pertains to the veteran's knees.  
It indicates that the MRI revealed on the left side, the 
cruciate and collateral ligaments appeared intact.  There was 
no evidence for meniscal tear.  Probable ganglion cysts were 
noted adjacent to the proximal left fibula, likely arising 
from the proximal tibiofibular joint with no other 
significant abnormality.  

In his March 2000 RO hearing the veteran testified that he 
experienced a lot of pain, swelling stiffness, burning, and 
instability in his left knee.  The veteran was also issued a 
brace for his left knee by VA.  The veteran indicated that 
walking was limited to a 1/2 block without extreme 
discomfort.  Standing was limited to 20 minutes.

The RO has evaluated the veteran's parapatellar pain syndrome 
of the left knee under Diagnostic Code 5257, which pertains 
to knee disorders manifest by subluxation or lateral 
instability.  A 20 percent evaluation under that diagnostic 
code is warranted when moderate subluxation or instability is 
present, while a 30 percent evaluation, the highest under 
this diagnostic code, is warranted when severe subluxation or 
instability is present.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2000).

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 20 percent.  
VA examination showed flexion to 145 degrees and extension to 
0 degrees and laxity of the knees.  However, there is no 
evidence that the veteran's left knee is manifested by severe 
recurrent subluxation or lateral instability, or that it 
causes more than moderate overall left knee impairment which 
would warrant an evaluation in excess of 20 percent under 
Diagnostic Code 5257.  Therefore, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

The Board has also considered whether an increased evaluation 
could be assigned for the veteran's left knee disability on 
the basis of functional loss due to objective evidence of 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 
supra.  In making this determination, the Board finds that 
since Diagnostic Code 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in
DeLuca, 8 Vet. App. at 202, do not apply to a rating under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. at 
7, 9 (1996).

A rating higher than the currently assigned 20 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  The veteran has not 
been shown to have flexion limited to 15 degrees or extension 
limited to 20 degrees, which is required for an evaluation in 
excess of 20 percent under Diagnostic Code 5260 or 5261.  As 
noted above, the VA examinations showed flexion to 145 
degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (2000) (showing flexion to 140 degrees and extension 
to 0 degrees as normal).  Further, the record shows no x-ray 
evidence of arthritis in the left knee or limitation of 
motion to warrant a zero evaluation under 5260 or 5261.  
Therefore, a separate rating under Diagnostic Code 5010-5003 
is not warranted.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997) (A claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257 based on additional disability).  In absence of evidence 
of ankylosis (Diagnostic Code 5256) or impairment of the 
tibia and fibula (Diagnostic Code 5262), there is no basis 
for evaluating the veteran's disability under any other 
diagnostic code.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5256, 5262.  The currently assigned 20 percent evaluation 
encompasses impairment of the left knee due to pain on 
movement.  38 C.F.R. § 4.40.

B.  Chondromalacia patella of the right knee

At a June 1999 VA examination the veteran reported continual 
swelling, aching and pain in his bilateral knees, above his 
kneecap and when he walked.  He reported activity-related 
pain along his patellar tendon bilaterally.  The examination 
showed ankle and knee reflexes to be normal at 2.  There was 
no clonus and negative Babinski sign.  Range of motion of the 
knees was 0 to 145 degrees and there was no sign of effusion.  
The veteran had positive patellofemoral crepitus through a 
range of motion and had positive patellar tenderness along 
the lateral borders of his patella.  He did have some laxity 
of his patellar tendons on a lateral shift test and also had 
severe point tenderness over his patellar tendon insertion 
site into his tibia and had a large bump over his tibial 
tubercle.  He had stable anterior cruciate ligament and 
posterior cruciate ligament examinations and did open to 
valgus stress, indicating medial laxity bilaterally.  The 
examiner indicated that the veteran had Osgood-Schlatter's 
disease and bilateral patellar tendinitis.  He had laxity of 
his knees, not from any injury, but this was apparently 
associated with his tibial tendinitis.  He also had 
patellofemoral symptoms bilaterally which caused persistent 
swelling and aching in his knees and was probably not 
suitable for any high-level demand activity and that sitting 
would be more appropriate.  

In October 1999 the veteran submitted a private medical 
record to the Board and a written waiver waiving the RO's 
review of this evidence and preparation of a supplemental 
statement of the case.  This medical record is an MRI and is 
dated in October 1999 and pertains to the veteran's knees.  
It indicates that the MRI revealed mild patellar tendinitis 
on the right side.  There may also have been an old healed 
fibrous cortical defect present.  There was no evidence of 
meniscal tear and cruciate and collateral ligaments were 
intact.  

In his March 2000 RO hearing the veteran testified that he 
experienced "just about" the same problems with his right 
knee as described above for his left.  He did indicate that 
he had greater pain in his left knee.  The veteran was also 
issued a brace for his right knee by VA.  The veteran 
indicated that walking was limited to a 1/2 block without 
extreme discomfort.  Standing was limited to 20 minutes.

The RO has evaluated the veteran's chondromalacia patella of 
the right knee under Diagnostic Code 5257, which pertains to 
knee disorders manifest by subluxation or lateral 
instability.  Slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation.  A 20 percent evaluation under that 
diagnostic code is warranted when moderate subluxation or 
instability is present, while a 30 percent evaluation, the 
highest under this diagnostic code, is warranted when severe 
subluxation or instability is present.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).

The Board finds that the clinical findings of record do not 
reveal a right knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent.  
VA examination showed flexion to 145 degrees and extension to 
0 degrees and laxity of the knees.  There is no evidence that 
the veteran's right knee disability is manifested by moderate 
recurrent subluxation or lateral instability, or that it 
causes more than slight overall right knee impairment.  In 
his March 2000 RO hearing the veteran testified that his left 
knee symptomatology was more severe than his right.  
Therefore, as the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
Gilbert,1 Vet. App. at 55-56.

The Board has again considered whether an increased 
evaluation could be assigned for the veteran's right knee 
disability on the basis of functional loss due to objective 
evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  
In making this determination, the Board again finds that 
since Diagnostic Code 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in
DeLuca, 8 Vet. App. at 202, do not apply to a rating under 
Diagnostic Code 5257.  See Johnson, 9 Vet. App. at 7, 9.

A rating higher than the currently assigned 10 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  The veteran has not 
been shown to have flexion limited to 30 degrees or extension 
limited to 15 degrees, which is required for an evaluation in 
excess of 10 percent under Diagnostic Code 5260 or 5261.  On 
a VA examination dated June 1999, the veteran had flexion to 
145 degrees and extension to 0 degrees.  See 38 C.F.R. § 
4.71a, Plate II (showing flexion to 140 degrees and extension 
to 0 degrees as normal).  Further, the record shows no x-ray 
evidence of arthritis in the right knee or limitation of 
motion to warrant a zero percent evaluation under 5260 or 
5261.  Therefore, a separate rating under Diagnostic Code 
5010-5003 is not warranted.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) (A claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 based on additional disability).  Finally, in the 
absence of evidence of ankylosis (Diagnostic Code 5256) or 
impairment of the tibia and fibula (Diagnostic Code 5262), 
there is no basis for evaluating the veteran's disability 
under any other diagnostic code.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5256, 5262.  The currently assigned 10 
percent evaluation encompasses impairment of the right knee 
due to pain on movement.  38 C.F.R. § 4.40.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
parapatellar pain syndrome secondary to Osgood-Schlatter's 
disease of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the right knee is denied.



REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), amended the 
provisions of 38 U.S.C.A. § 5107 to eliminate the well-
grounded claim requirement.  VA is now required to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  However, VA may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in establishment of entitlement.

The veteran contends that his degenerative disc disease of 
the lumbar spine was a result of carrying many pounds of 
equipment on his back during service.  Service medical 
records are negative for any complaints or treatment of the 
back.  The veteran's Medical Board examination dated November 
1988 revealed no back complaints and on clinical examination, 
the veteran's spine was reported to be normal.

At a June 1999 VA examination the veteran reported a back 
injury which occurred in 1994 at which time he received 
medical treatment.  The examination showed some degenerative 
disc disease with some bulging of some discs, but he had no 
neurological symptoms.

An MRI conducted at Indiana University Radiology Associates 
in October 1999 revealed right paracentral disc herniation 
which touched the traversing right S1 nerve root and extended 
into the right neural foramen at the L5-S1 level.

In his March 2000 RO hearing, the veteran testified that as 
an infantryman he carried 70 pounds in his rucksack and had 
back pain which he reported to the medical section.  The 
veteran testified that he was treated for back strain in 
service and given Motrin.  Although he was placed on a 
profile for his knees, he was not placed on a profile for his 
back.  The veteran indicated that he first sought treatment 
after service for his back in December 1994 at Methodist 
Hospital.  

Under the circumstances, the Board believes that the newly 
enacted provisions of the Veterans Claims Assistance Act of 
2000 require additional action for the purpose of obtaining 
additional medical records, specifically from Methodist 
Hospital, and for ascertaining the etiology of the 
degenerative disc disease of the lumbar spine.

Accordingly, this issue is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the disc disease of the lumbar spine 
should be associated with the claims 
file.

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers, to include 
December 1994 Methodist Hospital records, 
who have treated the veteran for his back 
disorder, to include a 1994 back injury.  
After obtaining appropriate consent from 
the veteran for the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.  The RO should comply with 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, specifically as it relates to 
obtaining medical documentation 
identified by the veteran.

3.  The veteran should be scheduled for a 
special VA orthopedic examination to 
ascertain the nature and etiology of the 
veteran's back disorder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  As to any 
degenerative disc disease of the lumbar 
spine found to be present, after 
reviewing the claims file (to include 
service medical records), the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
such current disorder is related to the 
veteran's military service.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the determination -------
-----------remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate time in which to 
respond.  The record should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to comply with the duty to 
assist.  The veteran and his representative are free to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals
 


